Citation Nr: 1435902	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-23 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric condition, to include as secondary to a service-connected disability.

2.  Entitlement to an initial compensable evaluation for neurosyphilis.  

(The issues of whether a reduction for service-connected bilateral hearing loss was proper, entitlement to an increased rating for bilateral hearing loss, and entitlement to a total disability rating based on individual unemployability are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982 and from April 1982 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2009 rating decision denied entitlement to service connection for a psychiatric disorder.  The February 2012 granted service connection for neurosyphilis syndrome and assigned a noncompensable rating.  The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in July 2012.  This transcript has been associated with the file.

The medical evidence indicates treatment and diagnoses for psychiatric conditions to include depression, a mood disorder, and pain disorder.  The U.S. Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant identifies posttraumatic stress disorder (PTSD) without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Accordingly, the Veteran's claim for a psychiatric condition has been recharacterized on the initial page of this decision.
The issue of entitlement to service connection for a psychiatric condition was brought before the Board in March 2011, at which time the claim was remanded to allow the RO to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to an initial compensable evaluation for neurosyphilis syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran has a psychiatric condition which is shown to have been caused by a service-connected disability.


CONCLUSION OF LAW

A psychiatric condition was caused by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a psychiatric condition that was caused or aggravated by his service-connected disabilities, to include a bilateral hearing loss disability, neurosyphilis syndrome, and peripheral vestibular disorder.  For the reasons discussed below, the Board finds that service connection is warranted.

In a November 2007 VA psychiatric examination report the Veteran was diagnosed with pain disorder associated with psychological factors and a general medical condition.  The examiner was asked whether the Veteran's cognitive impairment was at least as likely as not due to neurosyphilis from service.  He stated he could not resolve this issue without resorting to mere speculation.

In an August 2009 VA examination report the examiner opined that the Veteran's psychiatric condition was not secondary to his service-connected hearing loss.  He opined the Veteran's psychiatric condition was secondary to his lumbar spine disorder.  

The Veteran underwent a private psychiatric examination in October 2009.  The examiner performed a physical examination and ultimately opined that the Veteran had major depression with psychotic features, among other psychiatric diagnoses.  He opined the Veteran had some depression due to his service-connected bilateral hearing loss disability.  The examiner also opined it would not be possible to break down the symptoms of the Veteran's major depression and relate them to hearing loss versus other causes.

In an October 2009 VA treatment record the psychologist opined that the Veteran's service-connected hearing loss was a primary factor in his depressive symptoms.  In an April 2010 VA psychiatric treatment record the Veteran was diagnosed with a pain disorder associated with psychological factors and a general medical condition (hearing loss).  

In a May 2011 VA treatment record the psychologist opined that the Veteran had a mood disorder secondary to his service-connected neurosyphilis.  See also August 2011 VA treatment record.  

In a July 2012 VA treatment record the Veteran was noted to have a mood disorder secondary to his neurosyphilis.  In a July 2012 statement from a VA psychologist, it was noted the Veteran had diagnoses of depressive disorder no other symptoms (NOS), and anxiety disorder NOS.  She opined it was not possible to determine if the Veteran's complaints were related to his past syphilis diagnosis or other factors.  

When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

At the very least, the Board finds the evidence is in relative equipoise.  The October 2009 private examiner's opinion and the July 2012 VA medical opinion both stated that the cause of the Veteran's psychiatric condition symptoms could not be separated between service-connected and non-service-connected disabilities.  Furthermore, in May 2011 and July 2012 VA treatment records the Veteran was diagnosed with a psychiatric condition as secondary to his service-connected neurosyphilis.  

The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of entitlement to service connection is granted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a psychiatric condition is granted.  


REMAND

The Veteran was granted service connection for neurosyphilis syndrome in a February 2012 rating decision and assigned a noncompensable rating.  The Veteran then submitted a timely notice of disagreement (NOD) in October 2012.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD for an increased evaluation of neurosyphilis syndrome.  Accordingly, the claim should be remanded for further development.  




Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issue of entitlement to an initial compensable rating for neurosyphilis syndrome.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2.	After completing the above, and any other development deemed necessary, the RO should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


